MEMORANDUM **
Jose Inez Medina-Hernandez, a native and citizen of Mexico, petitions for review *503of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo due process claims, including ineffective assistance of counsel claims. Lin v. Ashcroft, 377 F.3d 1014, 1023 (9th Cir.2004). We deny the petition for review.
The BIA correctly rejected Medina-Hernandez’s ineffective assistance of counsel claim because any deficiencies in the representation did not prejudice him. See Castillo-Perez v. INS, 212 F.3d 518, 527 n. 12 (9th Cir.2000) (“Due process challenges to deportation proceedings require a showing of prejudice to succeed.”). We conclude that there was no error in the BIA’s determination that its prior decision properly considered Medina-Hernandez’s perjury conviction in denying his application for relief under former 8 U.S.C. § 1182(c).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*503ed by 9th Cir. R. 36-3.